32_‘/ /O% ?d@v

. 10 WE MML _ACQS`F<>\ CQu/¢T Qle@\<
‘ '\€@=;; Q;)U/LT §§ C@…U l MA R 23 2915
DATE '~ 3 /)_8/;10/$' v d 5 Ab@'A°M’C'QFk

 

 

. _@_E;_E>_/ TcMeL>/ lifted

_BQQLLM£§U pp IM<>A:v/t L;QQLAQ:M_T v ___\Le_\ a \A;ngl_
O_Q_A_QLQ§ D&M_s§a LjJNA O,uo QM\/ di M_\[¢ A_VQL\¢A./\m<
_§QQQIQMM_\@LQLTPU wm L\ 10 ‘T\~LE '\Q\M Cou/LTS. OQCLQL

QP-_ m§¢w_'@s&\:`\ low MQ,( 105pr ma 17108 S. Ct. 2379
(1988)(Courc documents timely £iledal£ placed in a prison unit
mailbox on or dbiore the last day of filing)¢

HISTORY

Foc the sake of judicial economy, Applicant respectfully
reminds this Honorable C¢urc that a more complete background
is contained within the Applicant's £irs& objeetions filed on
March 11, 201$. Here, Applieanf simply attaches two additional
objections.

OBJECTIOH §2

a. The Ttiab court lacked jurisdiction to nike diacretionary
findings of fast and conclusions of law in her dismissal of
2/23/2015. Any discretional act plat§umed by a disqualified judge
is void. Burketv v. Snave 196 S.w.3d 892 (Tex.App.~-Texarkana
2006); Hete, the Tr£al¢@€urc failed or 2efused to make any findings

of fact dr conglusiona of law as to whoever or non aba should

1.

noonan hotsclt. when faced with a Motion for Rocuoal, a Judgo

has two optionc; Grant the Motion to Rccuso-~or pass the document
on to another judge for dicposition. In the instant casc, the

' Trial Court envoked very limited jurisdiction and diiorction

thus creating the vary structural error further dcnyinggnpplionnt
bia right to an impartial fact finder. Scc Abdgga£garova v. Stcta
243 s.n.sd 191 (Tex.App.-»san Anconio, zon?q(rhxs same trial
court having been found to be piltial,§tcnultcd in thc reversal
of a capital murder conviction)g Cain §§ Statc 967 S.w.Zd 262,
264 (Tex.Crin. App. 1997)! Bluc v. Stntci'él S.W.Sd 129, 138
(Tcx.€rim.App. 2000); Tcx.€onst.ntt. Vj:§l~a(&)n. Eaaily, the
Trlal£ Gourt'n limited jurisdiction puponc£ully operatcdato
circumvent the "tcasonable member of the public at largo," analysis
required when a judge is faced with n Motion for Rocunal.

Abd¥gaggauovn v. State augrn.,(citing Arizona v. Fulminnn!§go
699 U.St 279 (19$1).

 

OBJECTION #3
a. In East v. Scott 55 F.Sd 996,(5th Cit. 1995), the court held
that "thc opportunity for an evidentiary hearing in a federal
habeas corpus proceeding is mandatory only where there is a factual
dispute which, if resolved in the pctitioner‘a £avor, would entitle
the petitioner to relief and thc petitioner hoc not received
a full and fair evidentiary hearing in the state oou:t.” (citing
Townscnd v. Scin 372 U$S. 293 (1963). Horc, the Ttial Goutt has
_cnvokcd diacretionary, limited jurisdiction that operated to
deny Applicant thc opportunity to cnvoko the appropriate standard
of evidence used in answering the question of whether or not

the Trial Court should ih&¢ recused hersel£t An evidentiary

2.

hearing is required to asced¢hin the merlsoriens facts wh¢ue
the state trier of fact relied on an error of law in determining
thét she lacked jurisdiction over a writ of habeas corpus seeking
only an out»o£»time appeal opportunizy. Towuaend, §gggg.

Each and ev¢ry allegation previously advanced in the instant

application and the first sgbmitc@d`abja¢£¥§p are herein reas$ewied.

Respect£ully submitted,

Ra¥aef Vaaquez XFVITCANT

UNSWCRN BECLARATION
I, Ra£ael Vasquez, TDCJ',BI¢QI, an inmate confined in chhaRammey
1 Unit GEQ&eed in Brazoria Gouncy, Taaas, sweet ande¢£§hnalty
of parjucy, that the foregoing insc:umenc is true and correcd
insofar as l understand the applicable law to xequire.

Exacuted this 15th day of Match, 2015
.a se asquéz

CERTIFICATE 93 SERVICE

I, Ra£ael Vasquez, TDCJ 573821&, sweet and affirm that a true

and complete eopyulf this instrument was delivered by first class

mail, postage prepaid, to she o£f£ca of the Bexar County Distriot

Att¢tney, Mr. wi¢holas "Nico" LaHood, at the Cadena*Reeve$ Justica

§enter, 300 Dolorosa, Fi£th floor, San Antonio, Texaa 78205#
030. .

§a¥aafvvaaquez ‘XFF[TGANT

3.

 

wo.“meas~cn~osas~wz "

ax PARTE_ q la ram xvszb cazmxsan

~ $AF§§L vasquez § acme mm BEXAR
"' ‘ § 'couNTY, TsxAs

__§,

AP?LICANT'S SUPPLEMENTAL LDBJECTIONS TO TH£ TRIAL CGU§T S
` GRDER 0F DISHISSAL ll

TO THE`HBBBBABLE JUSTICES OF SAXD CGURTBiGteeBingS» v _
Comes n§§, Rafael Vasquea, Appli§an§ herein, to file §§fore this
Honorable Court, his Soppl¢lent§l ebje§§lona to the T§ial Gour§’§
Order`dl§mlssing his writ of habeas corpus, dated 23 Februaty, `
2015, postmarked 3/5/15, received by Appxi¢ane`nn 3/10/2015;.»`
Thu§, he has until 3/20115 to timely file his obj§§§lon§ per

Tex.R.App. Pr§§., nolo 73 é(b)(l); Houa§on v. Laok 108 S. §§.
2379 (1988)(prison "§allbox §ul§“).
HISTORY

For §h§ sake of judicial e§onomy, Appll§an§ respectfully
points to a mate §omple§e hi§tory of this writ of h§b§a§ §orpu§
££Ied wish the ins§§n§ application. H§§e, Appl£§ant notes that
he has, co da§e, filed an wri§§ao Obj§o§ions to the Cout!ia sua
sponte dismissal on 3/11/2015. Se§ llao, his Supplemen§§l objections
#2 and #3 filed 3/15/2015. Thl§ is his §e§ood sup§lemencal 0
objection timely filed in accordane¢d§*th TRAP R. 75§#(§)(2).
Appli§ant‘s Obje§§ion to the Trlal Couct'a dismissal #4:
a. Primarilly, the ¢§ial Court olleg§s that she does not hav§
jurisdiction "unleas the application contains sufficient sp§§iflo

1.

facts eacabllihing th§c the current olaim§ and issues have not
been and could not hoye been pceoentod_pgeviously in an original
appltoation.“ Tax.Codo Crim» Froo¢, Arc. 11.07 §§ (a)(l)(Order,
Findings of Fact and Conoluaioos of Law, pg. 2,,2/23/2015).

Howavar, a prisoner’s application 13 not second 02 sueoessivi¢,
simply because it follows an earli§¢tpet£tion...a later potition
16 sdccesa1ve when it 1) Raisea a claim challenging the §!titiohér’.
conviction or sentence "Thac was or could \hia been raised in`
an erliec pecition." Id. lnterestingly, ThehTrlal Court has ovér~-
looked this element of the statutory roquicomenta. And 1a any
eveant, _z doilnition, Applicant haas hot rely on newly d1sooved¢dd

ev1dence to show that a “raasonable fano-finder would fnot] have

£61und the ApOlioant guilty of the underlying offenae." Soe 22§§

§ 2246 (b)(Z)(A)(B), nor than h1s claim "rolies on a new rule
of constitutional law.“ Catn v. State 947 3 W.Zd 262, 266 (Tex;-
Crim.App. 1997)("non-success£ve writ dismissed as 'not decea¢lyy)

Ao¢ordingil’§che applicanc s document 1a no§ auooeas1ve simply _
beeause 11 follows another app11cat1on. Tho app1ioat1on should §
be REMANBED BACK TU THE 12161 Cougn no addretp the issues therein.

Objeozicn §Sa did in any eitaa, the appropriaté vehicle for
seeking an out-o€-time appeal is by writ of habeas corpus from
eha Texaa Court of Criminal Appeala, V.A C.C P. A2t. 11.07; Ashoca
d V. State¢$i S.W.Sd §05, 409 (Tex.App.~~-Houston [18: Diit.] 2002,
pea. filed); Rivera v. Scate 160 S.W.Zd 1§8, 169 (Tex.App»~S¢
San Antonio 1996, no pet.); Olivo v. State 918 S.W.Zd 519, 525

8 (Tex.Crim.App. 1996)("donial of a meaningful appeal due
to ineffective assistance of counsel 13 proper gcouods for habeas
reliof”). Thua, the prior app§icacion, seeking only an out*o£»

2»

time opportunity to £1le PDR was "onothcc mattcr" neither oE(L¢-T@Naama,wgkwéb
whtch have anything to do with the unde21y1ng conviction other " 1\”
than "sharing the same forum 02 fact~§1nd1ng“ thivddo not roach

the de£121t1on oE a challenge to the conviction. Ex Parte Bvans

964 S.N.2d 663 (Tex.€rim.App. 1998). Accordingly, the Triel’Couxt’s

d12m1ssal was improvidenttaad th1a Honorablc Court should REMAND

the application»back to the Triol Court lof consideration of

the issues therein. v

Respectful}y submittcc,,
// ,.‘i_;/“V,€ ./~:!,::‘;;:mf- ' "/,°)"1`/, z ..

 

Ra£ael¥Vasquc! APPLIGANT
" 0252022 ozcmauzos

!, Ra£acl Vasquéz, TDCJ §?3821§, en inmate cou£imeé in the Ramscy
1 unit located 12 B2azoria Goinly, Texca, swear under penalty

of perjury that the foregoing instrument 18 true end correct
insofar as 1 nndc2stand the applicable laiwto sequiro. '

'Executcd this 17th day of Narch, 2015.
»'/:/¢v,/pff/ “”"""°j$
' asquczévAPFLl NT
CERTIFI€ATE OF .SEHVICE

1, Rafacl Vasquec, TBCJ §73821§, sweet and a€£122 that a t2uc
copy of dlis instrument has been delivered to the office of the
Diatrict Attorncy, char County, postage prcpaid, at Cadohn°~
reeves Justice Genter, 300 Dolorosa, 5th floor, Sao il¢onio,
Texas, 78205~3030 on this, the 17th day of March, 2015.

 

 

 

31